CAMPBELL, Judge.
The present status of this case reveals not only an action for monetary damages against the defendant Barker but likewise an action to have a deed of trust securing a note declared null and void and the defendant Barker restrained from further actions with regard to selling the house and lot of the plaintiffs. In this situation, the trustee in the deed of trust is a necessary and indispensable party. Smith v. Bank, 223 N.C. 249, 25 S.E. 2d 859 (1943) ; Grady v. Parker, 228 N.C. 54, 44 S.E. 2d 449 (1947). The judgment dismissing the action as to Bell, substitute trustee, is erroneous.
Reversed.
Judges Morris and Martin concur.